Citation Nr: 1137374	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  08-27 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of left knee injury with degenerative joint disease based on instability. 

2.  Entitlement to a rating higher than 10 percent for residuals of left knee injury with degenerative joint disease based on limitation of motion. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1982 to May 1986 in the United States Air Force and from June 1987 to August 1987 in the United States Army.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

At the hearing, the Veteran raised the claim of service connection for a right knee disability secondary to the service-connected left knee, which is referred to the RO for appropriate action.  

In September 2011, the Veteran submitted additional evidence without waiving the right to have the evidence initially considered by the RO.  As the evidence consists of historical records dated before the current claim for increase was filed in August 2007, the records do not have a bearing on the current rating of the left knee and the records need not be referred to the RO for initial consideration.  38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  Before March 30, 2009, the residuals of a left knee injury with degenerative joint disease demonstrated only slight instability.

2.  From March 30, 2009, there is severe instability of the left knee with locking.

3.  Range of motion of the left knee is flexion to 80 degrees with pain and with repetition and extension that does not more nearly approximate extension limited to 10 degrees.


CONCLUSION OF LAW

1.  The criteria for a rating higher than 10 percent for residuals of left knee injury with degenerative joint disease based on instability before March 30, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5257 (2011).

2.  The criteria for a rating 30 percent for residuals of left knee injury with degenerative joint disease based on instability from March 30, 2009, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes5257 (2011).

3.  The criteria for a rating higher than 10 percent for residuals of left knee injury with degenerative joint disease based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  









Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in September 2007.  The notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that the symptoms had increased and the effect on employment.  



The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (generic claim-specific notice).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records. The Veteran was afforded VA examinations in October 2007 and in March 2009.  

As the examinations are based on medical history and physical examination, which describes the disability in sufficient factual detail, which can be applied to the legal criteria for rating the disability, the examinations are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 




As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).


The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The left knee is currently rated 10 percent under Diagnostic Code 5257 (instability) and 10 percent under Diagnostic Code 5260 (limitation of flexion).

Under Diagnostic Code 5257 for instability, the criteria for 10 percent rating are either slight recurrent subluxation or slight lateral instability.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Severe recurrent subluxation or severe lateral instability is rated 30 percent disabling.  

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 60 degrees is zero percent disabling, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.




Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.

Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Facts 

While in the United States Air Force, the Veteran suffered a tear of the left lateral meniscus and underwent a partial left lateral meniscectomy.  In February 1992, the Veteran underwent a debridement of the left knee for chondromalacia and removal of a tag from the residual of the left lateral meniscus.  

In a rating decision in July 1992, the RO granted service connection for the residuals of the left knee injury with degenerative joint disease.  

In December 2006, the Veteran underwent a third operation on the left knee, which resulted in excising of the left lateral meniscus and repair of a small tear in the left medial meniscus.  

In May 2007, the surgeon for both the February 1992 and the December 2006 surgeries, Dr. G. A. H., reported that the Veteran had reached the maximum level of medical improvement and that the Veteran had mildly limited flexion and full extension, but no measurement in degrees of limitation of flexion was provided.  The physician did state that the Veteran had discomfort with flexion.  X-rays showed an almost complete ablation of the medial joint space with almost 
bone-to-bone contact at the lateral aspect of the femoral condoyle and the tibial plateau.  




The physician compared the Veteran's disability level to the American Medial Association Guidelines for permanent impairment and concluded that the total impairment was 35 percent.  

On VA examination in October 2007, the Veteran complained of constant pain, which increased with prolonged standing, 10 to 15 minutes, walking greater than half a block, and climbing stairs.  The Veteran complained of swelling every other day, although there was no sign of swelling on examination.  The Veteran described knee instability, namely, buckling or giving out once a week.  The Veteran stated that the disability interfered with his civilian occupation as a mailman and that over the last year he has missed worked two to three times. 

On examination, the left knee flexion was to 135 degrees and extension was to minus 5 degrees with pain beginning one degree before the end point for each.  There was 1+ crepitus.  The Veteran had a mild varus deformity and mild quadriceps muscle atrophy.  The examiner also observed mild lateral instability.  The examiner also estimated that on an acute episode of pain, the Veteran had 50 percent less range of motion and that the Veteran had objective signs of fatigability as his flexion was reduced to 105 degrees and extension to - 4 on extension after three repetitions.  The major functional impact was chronic pain as the most prominent feature, but also involved a lack of endurance and chronic fatigue.  The Veteran had an abnormal gait.  X-rays demonstrated mild lateral and patellofemoral arthritis.  The MRI demonstrated moderate degeneration of the medial meniscus, but also large left knee joint effusion and a marked narrowing of the lateral joint compartment which demonstrated the thinning of the particular cartilage and 
bone-on-bone contact of the left lateral joint.

On VA examination in March 30, 2009, the Veteran stated his knee had progressively worsened.  He complained of instability, pain, stiffness, weakness, incoordination, and decreased joint motion, but not dislocation or subluxation.  He stated that his knee locked and that there was effusions, swelling, and severe flare-ups.  


The symptoms are precipitated by long walks and prolonged standing.  The Veteran estimated he could walk a quarter of a mile and he able to stand 15 to 30 minutes.  He stated that he always used a knee brace and that over the prior year he has lost three weeks of work.

On examination, the Veteran had poor propulsion and crepitus.  The cruciate ligaments were stable and the medial and lateral collateral ligaments were stable.  The meniscus was surgically absent, which resulted in locking and effusion.  The McMurray test was positive.  Flexion was to 100 degrees and extension was - 5, but after three repetitions, flexion was to 80 degrees and extension remained the same.  

The diagnosis was severe degenerative joint disease and moderate to severe laxity.  The examiner stated that the disability affected the Veteran severely in the areas of chores, sports, and exercise and moderately in shopping or travelling activities.  

The Veteran testified that he worked for the United States Post Office as a letter carrier and although he was able to complete a normal work day, he could not do overtime and that at the end of a full day of work, he had knee pain and that the disability prevented some family and recreational activities, such as riding a motorcycle and hiking.  He stated that his knee locked frequently and that he had to manipulate the knee to free it so that he could flex the knee, which caused extreme pain.

Analysis

As for instability, before March 30, 2009, the Veteran's private physician described some ligamentous laxity, but provided no further details as the level of laxity.  On VA examination in October 2007, the Veteran stated he used a brace and his knee buckled or gave out about once a week.  The examiner observed mild lateral instability, a lack of endurance, and fatigue, but considered pain the pronounced symptom.  The Veteran did have an abnormal gait.  


The Board finds this disability more nearly approximates the disability picture for mild instability.  In the absence of evidence of moderate or more than moderated instability, the criteria for a rating higher than 10 percent under Diagnostic Code 5257 before March 30, 2009, have not been met.

On VA examination on March 30, 2009, the Veteran described daily locking with repeated effusion and swelling.   The VA examiner described the instability as moderate to severe.  A MRI showed moderate degeneration of the medial meniscus, a large joint effusion and a marked narrowing of the lateral joint compartment which demonstrated the thinning of the particular cartilage and bone-on-bone contact of the left lateral joint.  The Veteran testified that his knee locked frequently every day and he had to manipulate the knee in order to free it so that he could flex the knee.   

Based on the findings of the MRI, degeneration of the medial meniscus, joint effusion, and bone-on-bone contact of the left lateral compartment, the description of the VA examiner of moderate to severe instability, and the Veteran's testimony of frequently locking, which the Board finds credible in light of the pathology, the Board determines that the overall disability picture more nearly approximates the criteria for a 30 percent rating of instability, the maximum schedular rating under Diagnostic Code 5257, starting on March 30, 2009. 

As for limitation of motion, on VA examination in October 2007, flexion was to 135 degrees with pain at the end and extension was to - 5 degrees with pain at the end.  There was demonstrated fatigue, weakness, or lack of endurance in that flexion was reduced to 105 degrees and extension was reduced to - 4 degrees.  

Flexion to 105 degrees with pain does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for the next higher rating higher for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion.

In a similar manner, on VA examination on March 30, 2009, flexion was to 100 degrees and extension was to - 5 degrees. There was demonstrated fatigue, weakness, or lack of endurance in that flexion was reduced to 80 degrees although extension remained unchanged.  Flexion to 80  degrees with pain does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for the next higher rating higher for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion.

As for extension, extension was limited to at most - 4 degrees, which does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a separate rating of 10 percent for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

The Board has considered the application of other diagnostic codes, but does not find any raised by the record except for Diagnostic Code 5259 (removal of semilunar cartilage) as the lateral meniscus has been removed.  

Under Diagnostic Code 5259, the criteria for a 10 percent are symptomatic removal of a semilunar cartilage.  While the Veteran has symptoms associated with the removal of the lateral meniscus, the manifestations are locking, laxity or instability, limitation of flexion, swelling, effusion, and pain, which are encompassed in the 30 percent rating under Diagnostic Code 5257 and the 10 percent rating for limitation of flexion under Diagnostic Code 5260.  To additionally rate the same manifestations under Diagnostic Code 5258 would violate the rule against pyramiding, which is not permissible.  38 C.F.R. § 4.14.

The Veteran has argued that VA should accept his physician's estimate of a 35 percent disability of the left knee based upon the American Medial Association Guidelines for permanent impairment.  





The Board is bound by VA law and regulations, including VA's schedule for rating disabilities.  While the Board can consider the evidence, the evidence is not dispositive.  Moreover, in this case, with the increase to 30 percent, the Veteran has a combined rating for the knee of 40 percent, which exceeds the guidelines the Veteran wants the Board to consider. 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).








Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  


ORDER

A rating higher than 10 percent for residuals of left knee injury with degenerative joint disease based on instability before March 30, 2009, is denied.

A 30 percent for residuals of left knee injury with degenerative joint disease based on instability from March 30, 2009, is granted, subject to the law and regulations, governing the award of monetary benefits.

A rating higher than 10 percent for residuals of left knee injury with degenerative joint disease based on limitation of motion is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


